Execution Copy
 
 
 
Confirmation of OTC Warrant Transaction
 

Date:   June 19, 2007 To:   Iconix Brand Group, Inc. (“Counterparty”)  
Attention:  Chief Executive Officer
Telephone No.: 212-730-0030
Facsimile No.:  212-391-0127
  From:   Merrill Lynch International (“MLI”)

 
 

--------------------------------------------------------------------------------

MLI Reference: 078173809
 
Dear Sir / Madam:


The purpose of this letter agreement (this “Confirmation”) is to amend and
restate the terms and conditions of the above-referenced transaction entered
into among Counterparty, MLI and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (the “Agent” or “MLPFS”) on the Trade Date specified below (the
“Transaction”). This Confirmation amends, restates and supercedes in its
entirety the Confirmation in respect of the Transaction dated as of June 14,
2007. This Confirmation constitutes a “Confirmation” as referred to in the
Agreement specified below.
 
The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for the purposes of the Equity Definitions and to a “Swap Transaction” for the
purposes of the Swap Definitions. For purposes of this Transaction, “Warrant
Style”, “Warrant Type”, “Number of Warrants” and “Warrant Entitlement” (each as
defined below) shall be used herein as if such terms were referred to as “Option
Style”, “Option Type”, “Number of Options” and “Option Entitlement”,
respectively, in the Definitions.
 
This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
 
The terms of the particular Transaction to which this Confirmation relates are
as follows:
 
1

--------------------------------------------------------------------------------


 
Execution Copy
 
General Terms:
 
Trade Date:
 
June 14, 2007
     
Effective Date:
 
June 20, 2007 subject to cancellation of the OTC Warrant Transaction prior to
5:00 p.m. (New York City time) on such date by the Counterparty. In the event of
such cancellation, any payments previously made hereunder, including the
Premium, shall be returned to the person making such payment. In addition,
Counterparty shall reimburse MLI for any costs or expenses (including market
losses) relating to the unwinding of its hedging activities in connection with
the Transaction (including any loss or cost incurred as a result of its
terminating, liquidating, obtaining or reestablishing any hedge or related
trading position).
     
Warrant Style:
 
The Warrants shall be exercisable as set forth under “Procedures for Exercise”
below.
     
Warrant Type:
 
Call
     
Seller:
 
Counterparty
     
Buyer:
 
MLI
     
Shares:
 
Shares of common stock, $0.001 par value, of Counterparty (Security Symbol:
“ICON”).
     
Number of Warrants:
 
6,259,076
     
Daily Number of Warrants:
 
For any day, the unexercised Number of Warrants on such day divided by the
remaining number of Expiration Dates (including such day) and rounded down to
the nearest whole number, with the balance of the Number of Warrants exercised
on the final Expiration Date.
     
Warrant Entitlement:
 
One (1) Share per Warrant
     
Strike Price:
 
$42.40
     
Premium:
 
$22,494,000.00
     
Premium Payment Date:
 
The Effective Date; provided no cancellation of the Transaction has occurred
prior to 5:00 p.m. (New York City time) on such date by the Counterparty.
     
Exchange:
 
NASDAQ Global Market
     
Related Exchange(s):
 
All Exchanges
     
Full Exchange Business Day:
 
A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.

 
2

--------------------------------------------------------------------------------


 
Execution Copy
 
Procedures for Exercise:
         
Expiration Time:
 
11:59 p.m. (New York City time).
     
Expiration Dates:
 
The 75 consecutive Full Exchange Business Days beginning on and including
September 28, 2012 each shall be the Expiration Date for a number of Warrants
equal to the Daily Number of Warrants on such date.
     
Exercise Dates:
 
Each Expiration Date shall be an Exercise Date for a number of Warrants equal to
the Daily Number of Warrants on such date.
     
Automatic Exercise:
 
Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
to Cash Settlement and Net Physical Settlement; and provided further that,
unless all Warrants have been previously exercised hereunder, a number of
Warrants for each Expiration Date equal to the Daily Number of Warrants for such
Expiration Date shall be deemed to be automatically exercised.
     
Counterparty’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:
 
Address: 1450 Broadway 
New York, New York 10018
 
Attention: Chief Executive Officer
Facsimile No.: 212-391-0127
Telephone No.: 212-730-0030
Valuation:
         
Valuation Dates:
 
Each Exercise Date
     
Settlement Terms:
         
Cash Settlement:
 
Applicable; provided that it shall be a condition of Counterparty’s right to
elect Cash Settlement that Counterparty delivers to Buyer on the date of the
Cash Settlement election a representation signed by Counterparty that
Counterparty has publicly disclosed all material information necessary for
Counterparty to be able to purchase or sell Shares in compliance with applicable
federal securities laws. If Counterparty elects to settle the Transaction by
Cash Settlement, Counterparty represents and agrees that:
 
(i) Counterparty is not, on the date of the Cash Settlement election, and will
not be, on any day during the period from and including the first Expiration
Date to and including the final Expiration Date, engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); and
 
(ii) during the period from and including the first Expiration Date to and
including the final Expiration Date, without the prior written consent of MLI,
the Counterparty shall not, and shall cause its affiliates and affiliated
purchasers (each as defined in Rule 10b-18 under the Exchange Act) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable for the Shares.

 
3

--------------------------------------------------------------------------------


 
Execution Copy
 
Settlement Currency:
 
USD
     
Settlement Price:
 
For each Valuation Date, the Volume Weighted Average Price of the Shares
(“VWAP”) calculated from 9:45 a.m. to 3:45 p.m., as observed under the heading
Bloomberg “VWAP” on Bloomberg page ICON <equity> AQR SEC (or any successor
thereto) (or if such volume-weighted average price is unavailable, the market
value of one Share on such Valuation Date, as determined by the Calculation
Agent); provided that if the scheduled weekday closing time of the Exchange for
any Valuation Date is later than 4:00 p.m. (without regard to after hours or any
other trading outside of the regular trading session hours) the VWAP shall be
calculated for such Valuation Date from 9:45 a.m. until 15 minutes prior to such
later closing time of the Exchange.
 
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”
     
Cash Settlement Payment Date:
 
With respect to each Valuation Date, three (3) Currency Business Days after the
final Valuation Date.
     
Settlement Method Election:
 
Applicable with respect to Cash Settlement or Net Physical Settlement only.
     
Electing Party:
 
Counterparty
     
Settlement Method Election Date:
 
Ten (10) Business Days prior to the first Expiration Date
     
Default Settlement Method:
 
Net Physical Settlement.
     
Net Physical Settlement:
 
In the event that the Counterparty elects, or is deemed to elect, to settle this
Transaction by Net Physical Settlement, subject to “Conditions of Net Physical
Settlement” below, Counterparty shall deliver to MLI on the Settlement Date a
number of Shares (the “Delivered Shares”) equal to the Share Delivery Quantity,
provided that in the event that the number of Shares calculated comprises any
fractional Share, only whole Shares shall be delivered and an amount in cash
equal to the value of such fractional share shall be payable by the Counterparty
to MLI in lieu of such fractional Share.
     
Share Delivery Quantity:
 
For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date plus an amount in cash in lieu of any fractional shares (based
on the applicable Settlement Price).
     
Net Physical Settlement Amount:
 
For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement.

 
4

--------------------------------------------------------------------------------


 
Execution Copy
 
Strike Price Differential:
 
For any Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price for such Valuation Date or (ii) if such Settlement Price is less than or
equal to the Strike Price, zero.
     
Settlement Date:
 
Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date, provided that MLI
shall have the right to request by prior written notice to Counterparty a
Settlement Date with respect to any Exercise Date and the related Share Delivery
Quantity that is three (3) Full Exchange Business Days following such Exercise
Date. Such request shall not unreasonably be denied.
     
Conditions to Net Physical Settlement:
 
If, in connection with or six months following delivery of Shares hereunder, MLI
notifies the Counterparty that MLI has reasonably determined after advice from
counsel that there is a considered risk that such Shares are subject to
restrictions on transfer in the hands of MLI pursuant to the rules and
regulations promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), then Counterparty shall either (i) deliver Shares that are
covered by an effective registration statement of Counterparty for immediate
resale by MLI or (ii) agree to deliver additional Shares so that the value of
such Shares as determined by the Calculation Agent to reflect an appropriate
liquidity discount, equals the value of the number of Shares that would
otherwise be deliverable if such Shares were freely tradable upon receipt by
MLI.
 
(A) If Counterparty elects to deliver Shares as described in above clause (i),
then promptly following such notification from MLI
 
(a) Counterparty shall afford MLI a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for underwritten offerings of equity securities that yields a result reasonably
satisfactory to MLI;
 
(b) Counterparty shall as soon as practicable make available to MLI an effective
registration statement for immediate resale (the “Registration Statement”) in
form and content reasonably satisfactory to MLI and Counterparty and filed
pursuant to Rule 415 under the Securities Act, and such prospectuses as MLI may
reasonably request to comply with the applicable prospectus delivery
requirements (the “Prospectus”) for the resale by MLI of such number of Shares
as MLI shall reasonably specify in accordance with this paragraph, such
Registration Statement to be effective and Prospectus to be current until the
earliest of the date on which (1) all Delivered Shares have been sold by MLI,
(2) MLI has advised Counterparty that it no longer requires that such
Registration Statement be effective, (3) all remaining Delivered Shares could be
sold by MLI without registration pursuant to Rule 144 promulgated under the
Securities Act (the “Registration Period”) or (4) Counterparty has provided a
legal opinion in form and substance satisfactory to MLI (with customary
assumptions and exceptions) that the Shares issuable upon exercise of these
Warrants will be freely tradable under the Securities Act upon delivery to MLI
and not subject to any legend restricting transferability. It is understood that
the Registration Statement and Prospectus will cover a number of Shares equal to
the aggregate number of Shares (if any) reasonably estimated by MLI to be
potentially deliverable by Counterparty in connection with Net Physical
Settlement hereunder (not to exceed the Maximum Deliverable Share Amount) and
shall be subject to the same suspension of sales during “blackout dates” as
provided in the following paragraph; and

 
5

--------------------------------------------------------------------------------


 
Execution Copy
 

   
 
(c) Counterparty will enter into a registration rights agreement with MLI in
form and substance reasonably acceptable to MLI and Counterparty, which
agreement will contain among other things, customary representations and
warranties and indemnification, restrictions on sales during “blackout dates” as
provided for in the registration rights agreement (the “Registration Rights
Agreement”) entered into by Counterparty on or about the date hereof, provide
for delivery of comfort letters and opinions of counsel and other rights
relating to the registration of a number of Shares equal to the number of
Delivered Shares and other Shares deliverable hereunder up to the Maximum
Deliverable Share Amount.
 
(d) Counterparty shall promptly pay to MLI a $0.04 per Share fee with all Shares
delivered in connection with Net Physical Settlement pursuant to a Registration
Statement.
 
(B) If Counterparty elects to deliver Shares as described in above clause (ii),
then promptly following such notification from MLI
 
(a) Counterparty shall afford MLI and any potential institutional purchaser of
any Shares identified by MLI a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty that is customary in scope for
private placements of equity securities subject to execution of any customary
confidentiality agreements;
 
(b) Counterparty shall enter into an agreement (a “Private Placement Agreement”)
with MLI on commercially reasonable mutually acceptable terms in connection with
the private placement of such Shares by Counterparty to MLI or an affiliate and
the private resale of such shares by MLI or such affiliate, substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance commercially reasonably
satisfactory to MLI and Counterparty, which Private Placement Agreement shall
include provisions relating to the indemnification of, and contribution in
connection with the liability of, MLI and its affiliates, shall provide for the
payment by Counterparty of all expenses in connection with such resale,
including all reasonable and documented fees and expenses of counsel for MLI,
shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales, and shall use reasonable best efforts to provide for the delivery of
accountants’ “comfort letters” to MLI or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the offering memorandum prepared for the resale
of such Shares;
 

 
6

--------------------------------------------------------------------------------


 
Execution Copy
 

   
(c) MLI shall sell the Delivered Shares in a commercially reasonable manner
until the amount received by MLI for the sale of the Shares (the “Proceeds
 Amount”) is equal to the Net Physical Settlement Amount. Any remaining
Delivered Shares shall be returned to Counterparty. If the Proceeds Amount is
less than the Net Physical Settlement Amount, Counterparty shall promptly
deliver upon notice from MLI additional Shares to MLI until the dollar amount
from the sale of such Shares by MLI equals the difference between the Net
Physical Settlement Amount and the Proceeds Amount. In no event shall
Counterparty be required to deliver to MLI a number of Shares greater than the
Maximum Deliverable Share Amount.
 
(C) Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares as described in clause (i) above and either (a) Counterparty does not
provide for the sale of the Shares under the Registration Statement as provided
in the Registration Rights Agreement or (b) some Shares cannot be registered
under the Registration Statement due to Rule 415(a)(4) under the Securities Act,
then the provisions of sub-paragraph (B) shall apply to the extent Counterparty
has not satisfied its obligations hereunder by the delivery of Shares pursuant
to sub-paragraph (A). (II) If sub-paragraph (B) is applicable and Counterparty
fails to satisfy its obligations under such sub-paragraph (B), then Counterparty
may deliver unregistered Shares of equivalent value to the Net Physical
Settlement Amount (or, if applicable, the unsatisfied portion thereof). The
value of any unregistered Shares so delivered shall be discounted to reflect an
appropriate liquidity discount (determined by MLI in a commercially reasonable
manner, taking into account MLI’s policies and determinations with respect to
any transfer restrictions that MLI deems it advisable to observe in connection
with sales of such Shares). (III) If some or all of the Delivered Shares cannot
be used to close out stock loans in the shares of Counterparty entered into to
establish or maintain short positions by MLI in connection with this Transaction
without a prospectus being required by applicable law to be delivered to such
lender, then the value of any such Delivered Shares shall reflect the cost
(determined by the Calculation Agent in good faith and in a commercially
reasonable manner and taking into account the policies and determinations of MLI
with respect to compliance with applicable legal and regulatory requirements) to
MLI of trading Shares in order to close out its hedge position if any, in all
cases for purposes of calculating the Delivered Shares. In no event shall
Counterparty be required to top up the delivery in cash.
     
Limitations on Net Physical Settlement by Counterparty:
 
Notwithstanding anything herein or in the Agreement to the contrary, the number
of Shares that may be delivered at settlement by Counterparty shall not exceed
9,388,615 at any time (“Maximum Deliverable Share Amount”), as adjusted by
Calculation Agent to account for any subdivision, stock-split, stock
combination, reclassification or similar dilutive or anti-dilutive event with
respect to the Shares.
 
Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that (i) Counterparty shall not take any
action of corporate governance or otherwise to reduce the number of Available
Shares below the Maximum Deliverable Share and (ii) Counterparty shall use its
reasonable efforts to cause the number of Available Shares at all times to be
greater than the Maximum Deliverable Share Amount.

 
7

--------------------------------------------------------------------------------


 
Execution Copy
 

   
For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith.
     
Dividends:
         
Extraordinary Dividends
 
Any and all dividends declared by the Issuer for which the ex-dividend date
occurs during the period from, and including, the Trade Date to, and including,
the date on which Counterparty has fully performed its obligations to deliver
Shares hereunder.
     
Adjustments:
         
Method of Adjustment:
 
Calculation Agent Adjustment
     
Extraordinary Events:
         
Consequences of Merger Events:
 
(a) Share-for-Share: Cancellation and Payment (Calculation Agent Determination)
 
(b) Share-for-Other: Cancellation and Payment (Calculation Agent Determination)
 
(c) Share-for-Combined: Cancellation and Payment (Calculation Agent
Determination)
     
Tender Offer:
 
Applicable
     
Consequences of Tender Offers:
 
(a) Share-for-Share: Modified Calculation Agent Adjustment
 
(b) Share-for-Other: Cancellation and Payment (Calculation Agent Determination)
 
(b) Share-for-Combined: Component Adjustment (Calculation Agent Determination)
 
With respect to any Extraordinary Events hereunder, upon the occurrence of
Cancellation and Payment in whole or in part, the parties agree that the amount
to be paid, in accordance with the Equity Definitions, shall constitute a
Transaction Early Termination Amount, subject to satisfaction by the payment or
delivery of Shares or cash as set forth in the Early Termination section below.
     
Nationalization, Insolvency or Delisting:
 
Cancellation and Payment (Calculation Agent Determination) (subject to
satisfaction by payment or delivery of Shares or cash as set forth in “Early
Termination” below). In addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

 
8

--------------------------------------------------------------------------------


 
Execution Copy
 
Determining Party:
 
MLI, acting in good faith and in a commercially reasonable manner
     
Additional Disruption Events:
   
Change in Law:
 
Applicable
     
Failure to Deliver:
 
Not Applicable
     
Insolvency Filing:
 
Applicable
     
Hedging Disruption Event:
 
Applicable
     
Increased Cost of Hedging:
 
Not Applicable
     
Loss of Stock Borrow:
 
Applicable. Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
deleting the text from and including “(A)” to and including “(B)” and by
deleting the words “in each case”.
     
Maximum Stock Loan Rate:
 
0.60 %
     
Increased Cost of Stock Borrow:
 
Applicable; provided that it shall be a condition to Counterparty’s right to
make the election described in clause (C) of Section 12.9(b)(v) of the Equity
Definitions that on the date of such election, none of Counterparty, its
directors, executive officers, or any person controlling, or exercising
influence over, its decision to make such election is in possession of any
material non-public information with respect to Counterparty or the Shares; and
provided further that, if Counterparty timely makes the election described in
clause (A) or (B) of Section 12.9(b)(v) of the Equity Definitions, Counterparty
shall thereafter remain entitled, subject to the foregoing condition, to
terminate the Transaction pursuant to Section 12.9(b)(v)(C) of the Equity
Definitions upon ten Scheduled Trading Days’ notice to MLI. Section 12.9(b)(v)
of the Equity Definitions is hereby amended by deleting the text from and
including “(X)” to and including “(Y)”.
     
Initial Stock Loan Rate:
 
0.25%
     
Hedging Party:
 
MLI
     
Determining Party:
 
MLI
     
Non-Reliance:
 
Applicable
     
Agreements and Acknowledgments Regarding Hedging Activities:
 
Applicable
     
Additional Acknowledgments:
 
Applicable

 
9

--------------------------------------------------------------------------------


 
Execution Copy
 
Other Provisions:
         
Additional Agreements:
 
If Counterparty would be obligated to pay cash to MLI pursuant to the terms of
this Agreement for any reason without having had the right (other than pursuant
to this paragraph) to elect to deliver Shares in satisfaction of such payment
obligation, then Counterparty may elect to deliver to MLI a number of Shares
(whether registered or unregistered) having a cash value equal to the amount of
such payment obligation. Such number of Shares to be delivered shall be the
number of Shares, determined by the Calculation Agent, sufficient for MLI to
realize the cash equivalent of such payment obligation from proceeds of the sale
of such number of Shares over a reasonable period of time taking into account
any applicable discount (determined in a commercially reasonable manner) to
reflect any restrictions on transfer as well as the market value of the Shares).
Settlement relating to any delivery of Shares pursuant to this paragraph shall
occur within a reasonable period of time. The number of Shares delivered
pursuant to this paragraph shall not exceed the Maximum Deliverable Share Amount
and shall be subject to the provisions under “Early Termination” hereof
regarding Proceeds Amount and the provisions set forth in subsection (c) under
“Additional Agreements, Representations and Covenants of Counterparty, Etc.”
below.
     
Early Termination:
 
Notwithstanding any provision to the contrary, upon the designation of an Early
Termination Date or the occurrence of Cancellation and Payment in whole or in
part hereunder, Counterparty’s payment obligation in respect of this Transaction
(which shall, in the case of an Early Termination Date be determined in
accordance with Second Method and Loss (which shall be determined using
commercially reasonable procedures in order to produce a commercially reasonable
result)) (the “Transaction Early Termination Amount”) may, at the option of
Counterparty, be satisfied by the delivery of a number of Shares equal to the
Transaction Early Termination Amount divided by the Termination Price (“Early
Termination Stock Settlement”); provided, however, that Counterparty must notify
MLI of its election of Early Termination Stock Settlement by the close of
business on the day that is two Exchange Business Days following the day that
the notice designating the Early Termination Date, or notice that an
Extraordinary Event has resulted in the cancellation or termination of the
Transaction in whole or in part, is effective. “Termination Price” means the
market value per Share on the Early Termination Date, as determined by the
Calculation Agent in a commercially reasonable manner taking into account any
applicable discount to reflect any restrictions on transfer.
 
A number of Shares calculated as being due in respect of any Early Termination
Stock Settlement will be deliverable on the third Clearance System Business Day
following the date that notice specifying the number of Shares deliverable is
effective; provided that, if Counterparty is delivering Shares as a result of a
Merger Event, the Settlement Date for such delivery will be immediately prior to
the effective time of the Merger Event and the Shares will be deemed delivered
at such time such that MLI will be a holder of the Shares prior to such
effective time. Section 6(d)(i) of the Agreement is hereby amended by adding the
following words after the word “paid” in the fifth line thereof: “or any
delivery is to be made, as applicable.”
 
On or prior to the Early Termination Date or date on which notice that an
Extraordinary Event has resulted in the cancellation or termination of the
Transaction in whole or in part is effective, as applicable, if Early
Termination Stock Settlement is elected and if so requested by MLI upon advice
of counsel, Counterparty shall (subject to its right to make the election
described in the immediately succeeding paragraph) enter into a registration
rights agreement with MLI in form and substance reasonably acceptable to MLI and
Counterparty which agreement will contain among other things, customary
representations and warranties and indemnification, restrictions on sales during
“blackout dates” as provided for in the Registration Rights Agreement and shall
satisfy the conditions contained therein and Counterparty shall file and
diligently pursue to effectiveness a Registration Statement pursuant to Rule 415
under the Securities Act. If and when such Registration Statement shall have
been declared effective by the Securities and Exchange Commission, Counterparty
shall have made available to MLI such Prospectuses as MLI may reasonably request
to comply with the applicable prospectus delivery requirements for the resale by
MLI of such number of Shares as MLI shall specify (or, if greater, the number of
Shares that Counterparty shall specify). Such Registration Statement shall be
effective and Prospectus shall be current until the earliest of the date on
which (i) all Shares delivered by Counterparty in connection with an Early
Termination Date have been sold, (ii) MLI has advised Counterparty that it no
longer requires that such Registration Statement be effective or (iii) all
remaining Shares could be sold by MLI without registration pursuant to Rule 144
promulgated under the Securities Act (the “Termination Registration Period”). It
is understood that the Registration Statement and Prospectus will cover a number
of Shares equal to the number of Shares plus the aggregate number of Shares (if
any) reasonably estimated by MLI to be potentially deliverable by Counterparty
in connection with Early Termination Stock Settlement hereunder, but in no event
exceeding the Maximum Deliverable Share Amount. On each day during the
Termination Registration Period Counterparty shall represent that each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, they do
not contain any untrue statement of a material fact or omission of a material
fact required to be stated therein or necessary to make the statements made, in
the light of the circumstances under which they were made, not misleading.

 
10

--------------------------------------------------------------------------------


 
Execution Copy
 

   
If Counterparty elects not to deliver Shares subject to an effective
Registration Statement (or if some or all of the Shares delivered cannot be used
to close out stock loans in the shares of Counterparty entered into to establish
or maintain short positions by MLI in connection with this Transaction without a
prospectus being required by applicable law to be delivered to such lender), the
provisions of sub-paragraphs (B) and (C) set forth above under “Conditions to
Net Physical Settlement” shall apply, mutatis mutandis, as if the Net Physical
Settlement Amount were the Transaction Early Termination Amount. In no event
shall Counterparty be required to deliver to MLI a number of Shares greater than
the Maximum Deliverable Share Amount.
     
Compliance With Securities Laws:
 
Counterparty represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder, including,
without limitation, Rule 10b-5 and 13e and Regulation M under the Exchange Act.

 
11

--------------------------------------------------------------------------------


 
Execution Copy
 

   
Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other party that (i) it has the financial ability to bear the economic risk of
its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of the Transaction is restricted under this Confirmation, the Securities Act and
state securities laws.
 
Counterparty further represents and warrants that:
 
(a) Counterparty is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);
 
(b) Counterparty represents and acknowledges that as of the date hereof and
without limiting the generality of Section 13.1 of the Equity Definitions, MLI
is not making any representations or warranties with respect to the treatment of
the Transaction under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project;
 
(c) Counterparty is not, and after giving effect to the Transaction contemplated
hereby, will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended;
 
(d) As of the Trade Date and each date on which a payment or delivery is made by
Counterparty hereunder, (i) the assets of Counterparty at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities; (ii)
the capital of Counterparty is adequate to conduct its business; and (iii)
Counterparty has the ability to pay its debts and other obligations as such
obligations mature and does not intend to, or believe that it will, incur debt
or other obligations beyond its ability to pay as such obligations mature.
     
Account Details:
 
Account for payments to Counterparty:
 
To be advised.
 
Account for payments to MLI:
Chase Manhattan Bank, New York
ABA#: 021-000-021
FAO: ML Equity Derivatives
A/C: 066213118
 
Account for delivery of Shares to MLI:
 
To be advised.
     
Agreement Regarding Shares:
 
Counterparty agrees that, in respect of any Shares delivered to MLI, such Shares
shall be, upon such delivery, duly and validly authorized, issued and
outstanding, fully paid and non-assessable and subject to no adverse claims of
any other party. The issuance of such Shares does not and will not require the
consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or as may be required in connection with any
Registration Statement filed with respect to any Shares.

 
12

--------------------------------------------------------------------------------


 
Execution Copy
 
Bankruptcy Rights:
 
In the event of Counterparty’s bankruptcy, MLI’s rights in connection with this
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that MLI’s rights with
respect to any other claim arising from this Transaction prior to Counterparty’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.
     
Set-Off:
 
Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
     
Transfer:
 
Neither party may transfer its rights or delegate its obligations under this
Transaction without the prior written consent of the other party, except that
MLI, after payment in full of the Premium, may assign its rights and delegate
its obligations hereunder, in whole or in part, to any other person (an
“Assignee”) without the prior consent of the Counterparty, effective (the
“Transfer Effective Date”) upon delivery to Counterparty of an executed
acceptance and assumption by the Assignee (an “Assumption”) of the transferred
obligations of MLI under this Transaction (the “Transferred Obligations”).
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing MLI to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, MLI may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform MLI’s obligations in respect of this Transaction and
any such designee may assume such obligations. MLI shall be discharged of its
obligations to Counterparty to the extent of any such performance.
     
Regulation:
 
MLI is regulated by The Securities and Futures Authority Limited.
     
Indemnity:
 
Seller agrees to indemnify MLI, its Affiliates and their respective directors,
officers, agents and controlling parties (each such person being an “Indemnified
Party”) from and against any and all losses, claims, damages and liabilities,
joint and several, to which such Indemnified Party may become subject because of
a breach of any representation or covenant hereunder, in the Agreement or any
other agreement relating to the Agreement or Transaction and will reimburse
Indemnified Party for all reasonable expenses (including reasonable legal fees
and expenses) as they are incurred in connection with the investigation of,
preparation for, or defense of, any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto. Seller will not be liable to an Indemnified Party under the foregoing
Indemnity provision to the extent that any loss, claim, damage, liability or
expense is found in a final judgment by a court to have resulted from that
Indemnified Party’s gross negligence or willful misconduct.

 
Additional Agreements, Representations and Covenants of Counterparty, Etc.:
 
(a)
Counterparty hereby represents and warrants to MLI, on each day from the Trade
Date to and including the earlier of (i) July 20, 2007 (ii) the date by which
MLI is able to initially complete a hedge of its position created by this
Transaction, that:

 
13

--------------------------------------------------------------------------------


 
Execution Copy
 

 
(1)
it will not, and will not permit any person or entity subject to its control to,
bid for or purchase Shares during such period except pursuant to transactions or
arrangements which have been approved by MLI or an affiliate of MLI; and

 

 
(2)
it has publicly disclosed all material information necessary for it to be able
to purchase or sell Shares in compliance with applicable federal securities
laws.

 
(b) No collateral shall be required by either party for any reason in connection
with this Transaction.
 
(c)
Notwithstanding anything to the contrary herein, MLI shall not be entitled to
exercise any Warrant or receive any Shares deliverable hereunder, and Automatic
Exercise shall not apply with respect to any Warrant to the extent (but only to
the extent) that after such receipt of any Shares upon the exercise of such
Warrant or otherwise hereunder MLI, or its ultimate parent entity would,
directly or indirectly, be the beneficial owner (as such term is defined for
purposes of Section 13(d) of the Exchange Act) at any time of more than 8.0
percent of the class of the Counterparty’s outstanding equity securities that is
comprised of the Shares (an “Excess Share Owner”).

 
MLI shall provide prior notice to Counterparty if the exercise of any Warrant or
delivery of Shares hereunder would cause MLI to become directly or indirectly,
an Excess Share Owner; provided that the failure of MLI to provide such notice
shall not alter the effectiveness of the provisions set forth in the preceding
sentence and any purported exercise or delivery in violation of such provisions
shall be void and have no effect. If any delivery owed to MLI hereunder is not
made, in whole or in part, as a result of this provision, Counterparty’s
obligation to make such delivery shall not be extinguished and Counterparty
shall make such delivery as promptly as practicable after MLI gives notice that
such delivery would not result in MLI being an Excess Share Owner.
 
If MLI is not entitled to exercise any Warrant because such exercise would cause
MLI to become, directly or indirectly, an Excess Share Owner and MLI thereafter
disposes of Shares owned by it or any action is taken that would then permit MLI
to exercise such Warrant without such exercise causing it to become, directly or
indirectly, an Excess Share Owner, then MLI shall provide notice of the taking
of such action to Counterparty and such Warrant shall then become exercisable by
MLI to the extent such Warrant is otherwise or had otherwise become exercisable
hereunder. In such event, the Expiration Date with respect to such Warrant shall
be the date on which Counterparty receives such notice from MLI, and the related
Settlement Date shall be as soon as reasonably practicable after receipt of such
notice but no more than three (3) Exchange Business Days thereafter (but in no
event shall the Settlement Date occur prior to the date on which it would have
otherwise occurred but for the provisions of this subsection); provided that the
related Net Physical Settlement Amount shall be the same as the Net Physical
Settlement Amount but for the provisions of this subsection. In addition, within
30 calendar days of any Settlement Date, Counterparty shall use its reasonable
efforts to refrain from activities that could reasonably be expected to result
in MLI’s ownership of Shares exceeding 10% of all issued and outstanding Shares.
 
Matters Relating to Agent:
 
1.
MLPFS will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Counterparty and MLI;

 
2.
Unless Counterparty is a “major U.S. institutional investor,” as defined in Rule
15a-6 of the Exchange Act, neither Counterparty nor MLI will contact the other
without the direct involvement of MLPFS;

 
3.
MLPFS’s sole role under this Agreement and with respect to any Transaction is as
an agent of Counterparty and MLI on a disclosed basis and MLPFS shall have no
responsibility or liability to Counterparty or MLI hereunder except for gross
negligence or willful misconduct in the performance of its duties as agent.
MLPFS is authorized to act as agent for MLI, but only to the extent expressly
required to satisfy the requirements of Rule 15a-6 under the Exchange Act in
respect of the Options described hereunder. MLPFS shall have no authority to act
as agent for Counterparty generally or with respect to transactions or other
matters governed by this Agreement, except to the extent expressly required to
satisfy the requirements of Rule 1 5a-6 or in accordance with express
instructions from Counterparty.

 
14

--------------------------------------------------------------------------------


 
Execution Copy
 
ISDA Master Agreement:
 
With respect to the Agreement, MLI and Counterparty each agree as follows:
 
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
 
The definition of “Specified Transaction” in Section 14 of this Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction, repurchase or reverse purchase transaction, securities lending
transaction, futures transaction, prime brokerage or margin lending transaction”
after the words “foreign exchange transaction” in the sixth line thereof and by
replacing the words “any other similar transaction” in the eighth line thereof
with the text “any other transaction between the parties”. “Specified
Transaction” shall exclude any default under a Specified Transaction if caused
solely by the general unavailability of the currency in which payments under
such Specified Transaction are denominated due to exchange controls or other
governmental action.
 
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to MLI and will not apply to Counterparty.
 
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to MLI or to Counterparty.
 
Additional Termination Event.
 
Without limiting the generality of the definition of any Extraordinary Event
hereunder, the occurrence of any of the following shall constitute an Additional
Termination Event with respect to which the Transaction shall be the sole
Affected Transaction and Issuer shall be the sole Affected Party; provided that
with respect to any Additional Termination Event, MLI may choose to treat part
of the Transaction as the sole Affected Transaction, and, upon the termination
of the Affected Transaction, a Transaction with terms identical to those set
forth herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:
 
(i) within the period commencing on the Trade Date and ending on the second
anniversary of the Premium Payment Date, Buyer reasonably determines that it is
advisable to terminate a portion of the Transaction so that Buyer’s related
hedging activities will comply with applicable securities laws, rules or
regulations;
 
(ii) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties and assets of the Issuer and its
subsidiaries taken as a whole to any “person” (as such term is used in Section
13(d)(3) of the Exchange Act) other than to one or more of the Issuer's
wholly-owned subsidiaries;
 
(iii) the adoption of a plan relating to the liquidation or dissolution of the
Issuer;
 
(iv) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all securities that such person has the right to acquire, whether
such right is currently exercisable or is exercisable only upon the occurrence
of a subsequent condition), directly or indirectly, of more than 50% of the
Voting Stock of the Issuer (measured by voting power rather than number of
shares), other than any acquisition by the Issuer, any of the Issuer's
subsidiaries or any of the Issuer's employee benefit plans;
 
15

--------------------------------------------------------------------------------


 
Execution Copy
 
(iv) the first day on which a majority of the members of the Board of Directors
of the Issuer are not Continuing Directors; or
 
(v) the Issuer consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Issuer, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Issuer is converted into or exchanged for cash, securities or other property,
other than any such transaction where the Voting Stock of the Issuer outstanding
immediately prior to such transaction is converted into or exchanged for Voting
Stock of the surviving or transferee Person constituting a majority of the
outstanding shares of such Voting Stock of such surviving or transferee Person
(immediately after giving effect to such issuance).
 
Notwithstanding anything to the contrary set forth herein, an event described in
clauses (ii) through (v) above will not constitute an Additional Termination
Event if 100% of the consideration for the Shares (excluding cash payments for
fractional shares and cash payments made in respect of dissenters' appraisal
rights) in the transaction or transactions otherwise constituting an Additional
Termination Event consists of common stock or American Depositary Shares
representing shares of common stock, in each case which are traded on any of the
New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Market
or the NASDAQ Global Select Market (or their respective successors), or which
will be so traded or quoted when issued or exchanged in connection with such
event; provided that, with respect to an entity organized under the laws of a
jurisdiction outside the United States, such entity has a worldwide total market
capitalization of its equity securities of at least three times the market
capitalization of the Issuer before giving effect to the consolidation or
merger.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
syndicate or group that would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act or any other entity. “Continuing Directors” means any member
of the board of directors of the Issuer who (i) was a member of such board of
directors on the date hereof or (ii) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election. “Voting Stock” of a Person means all shares of capital stock or other
interests (including partnership interests) of such Person normally entitled
(without regard to the occurrence of any contingency within the control of such
person to satisfy) to vote in elections of the board of directors, managers or
trustees thereof.
 
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to MLI or to Counterparty.
 
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss (which shall be determined using commercially reasonable procedures in
order to produce a commercially reasonable result) shall apply; and (ii) the
Second Method shall apply.
 
“Termination Currency” means USD.
 
Tax Representations.
 
(I)
Payer Representations. For the purpose of Section 3(e) of the Agreement, each
party represents to the other party that it is not required by any applicable
law, as modified by the practice of any relevant governmental revenue authority,
of any Relevant Jurisdiction to make any deduction or withholding for or on
account of any Tax from any payment (other than interest under Section 2(e),
6(d)(ii), or 6(e) of the Agreement) to be made by it to the other party under
the Agreement. In making this representation, each party may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of the Agreement, (ii) the satisfaction of the agreement contained in Section
4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.

 
16

--------------------------------------------------------------------------------


 
Execution Copy
 
(II)
Payee Representations. For the purpose of Section 3(f) of the Agreement, each
party makes the following representations to the other party:

 
(i) MLI represents that it is a company organized under the laws of England and
Wales.
 
(ii)  MLI represents that it is a “non-withholding foreign partnership” for
United States Federal income tax purposes and each partner of MLI is a “non-U.S.
branch of a foreign person” for purposes of section 1.1441-4(a)(3)(ii) of the
United States Treasury Regulations and a “foreign person” for purposes of
section 1.6041-4(a)(4) of the United States Treasury Regulations.
 
(iii) MLI represents that no partner of MLI is (i) a bank that has entered into
this Agreement in the ordinary course of its trade or business of making loans,
as described in section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) a 10% shareholder of Counterparty within the meaning
of Code section 871(h)(3)(B), or (iii) a controlled foreign corporation with
respect to Counterparty within the meaning of Code section 881(c)(3)(C).
 
(iv) Counterparty represents that it is a corporation incorporated in Delaware.
 
Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:
 
(a)
Tax forms, documents or certificates to be delivered are:

 
MLI agrees to complete (accurately and in a manner reasonably satisfactory to
Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-8IMY and all required attachments, or any successor of
such form(s): (i) before the first payment date under this agreement; (ii)
promptly upon reasonable demand by Counterparty; and (iii) promptly upon
learning that any such Form previously provided by MLI has become obsolete or
incorrect.
 
Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to MLI), execute, and deliver to MLI, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s): (i)
before the first payment date under this agreement; (ii) promptly upon
reasonable demand by MLI; and (iii) promptly upon learning that any such form(s)
previously provided by Counterparty has become obsolete or incorrect.
 
 (b) Other documents to be delivered:
  
Party Required to Deliver Document
Document Required to be Delivered
When Required
Covered by Section 3(d) Representation 
Counterparty
Evidence of the authority and true signatures of each official or representative
signing this Confirmation
Upon or before execution and delivery of this Confirmation
Yes
Counterparty
Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificate or certificates as MLI shall reasonably request
Upon or before execution and delivery of this Confirmation
Yes
MLI
Guarantee of its Credit Support Provider, substantially in the form of Exhibit A
attached hereto, together with evidence of the authority and true signatures of
the signatories, if applicable
Upon or before execution and delivery of this Confirmation
No

 
17

--------------------------------------------------------------------------------


 
Execution Copy
 
Addresses for Notices: For the purpose of Section 12(a) of the Agreement:
 
Address for notices or communications to MLI for all purposes:
 

Address:   Merrill Lynch International   Merrill Lynch Financial Centre   2 King
Edward Street   London EC1A 1HQ Attention:   Manager, Fixed Income Settlements
Facsimile No.:   44 207 995 2004 Telephone No.:   44 207 995 3769

 
Address for notices or communications to Counterparty for all purposes:
 

Address:   1450 Broadway   New York, New York 10018   Attention:   Chief
Executive Officer Facsimile No.:   212-391-0127 Telephone No.:   212-730-0030

 
In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’ General Counsel as follows:
 

Address:   1450 Broadway   New York, NY 10018   Attention:   General Counsel
Facsimile No.:   212-391-0127 Telephone No.:   212-819-2089   With a copy to:  
  Firm:   Blank Rome LLP Address:   405 Lexington Avenue
New York, NY 10174
  Attention:   Robert J. Mittman, Esq. Facsimile No.:   212-885-5001 Telephone
No.:   212-8855000

 
18

--------------------------------------------------------------------------------


 
Execution Copy
 
Process Agent: For the purpose of Section 13(c) of the Agreement, MLI appoints
as its process agent:
 

Address:   Merrill Lynch, Pierce, Fenner & Smith Incorporated   222 Broadway,
16th Floor   New York, New York 10038 Attention:   Litigation Department  
Counterparty does not appoint a Process Agent.

 
Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
MLI nor Counterparty is a Multibranch Party.
 
Calculation Agent. "Calculation Agent" means MLI, acting in good faith and in a
commercially reasonable manner.
 
Credit Support Document.
 
MLI: Guarantee of ML & Co. in the form attached hereto as Exhibit A.
Counterparty: Not Applicable
 
Credit Support Provider.
 
With respect to MLI:
 
With respect to Counterparty: Not Applicable.
 
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
 
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into this
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
 
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
 
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
 
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in Section
1 (a)(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this Agreement
and the Transaction thereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1(a)(33) of the CEA, and it has entered into this Confirmation and
this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
 
19

--------------------------------------------------------------------------------


 
Execution Copy
 
Acknowledgements:
 
(a)
The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

 
(b)
The parties hereto intend for:

 

 
(i)
Buyer to be a “financial institution” as defined in Section 101(22) of Title 11
of the United States Code (the “Bankruptcy Code”) and this Transaction to be a
“securities contract” as defined in Section 741(7) of the Bankruptcy Code and a
“swap agreement” as defined in Section 101(53C) of the Bankruptcy
Code, qualifying for the protections of, among other sections, Sections
362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code;

 

 
(ii)
a party’s right to liquidate this Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as defined in the Bankruptcy
Code;

 

 
(iii)
all payments for, under or in connection with this Transaction, all payments for
the Shares and the transfer of such Shares to constitute “settlement payments”
as defined in the Bankruptcy Code.

 
(c)
The parties acknowledge and agree that in the event of an Early Termination Date
as a result of an Event of Default that is within Counterparty’s control, the
amount payable under the Agreement will be a cash amount calculated as described
therein and that any delivery specified in this Transaction will no longer be
required.

 
Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”. Section
6(d)(ii) is further modified by deleting the words “two Local Business Days” in
the fourth line thereof and substituting therefor “three Local Business Days.”
 
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transactions.”
 
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
 
Disclosure. Each party hereby acknowledges and agrees that MLI has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with MLI) that such disclosure is required by law or by the
rules of the New York Stock Exchange or any securities exchange. Notwithstanding
the foregoing, effective from the date of commencement of discussions concerning
the Transaction, Counterparty and each of its employees, representatives, or
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Counterparty relating to such tax treatment and tax structure.
 
20

--------------------------------------------------------------------------------


 
Execution Copy
 
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with any such
Section) shall be so held to be invalid or unenforceable.
 
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
 
 [Signatures follow on separate page]


21

--------------------------------------------------------------------------------


 
Execution Copy
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.
 
Very truly yours,
 
MERRILL LYNCH INTERNATIONAL


By: /s/ Rhonda Garguilo                                        
Name: Rhonda Garguilo
Title: Authorized Signatory
Confirmed as of the date first above written:
 
ICONIX BRAND GROUP, INC.
 
 
By: /s/ Neil Cole                                                        
Name: Neil Cole
Title: Chairman, President and CEO
 
 
Acknowledged and agreed as to matters to the Agent:
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
Solely in its capacity as Agent hereunder
 
 
By: /s/ Brian Carroll                                                 
Name: Brian Carroll
Title: Authorized Signatory
 

--------------------------------------------------------------------------------


 
Execution Copy
 
EXHIBIT A
 
GUARANTEE OF MERRILL LYNCH & CO., INC.
 
FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to Iconix Brand
Group, Inc. (the “Company”), the due and punctual payment of any and all amounts
payable by Merrill Lynch International, a company organized under the laws of
England and Wales (“ML”), under the terms of the Confirmation of OTC Warrant
Transaction between the Company and ML (ML as Buyer), as amended and restated as
of June 18, 2007 (the “Confirmation”), including, in case of default, interest
on any amount due, when and as the same shall become due and payable, whether on
the scheduled payment dates, at maturity, upon declaration of termination or
otherwise, according to the terms thereof. In case of the failure of ML
punctually to make any such payment, ML & Co. hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by the
Company to ML & Co.; provided, however that delay by the Company in giving such
demand shall in no event affect ML & Co.’s obligations under this Guarantee.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by the Company upon the
insolvency, bankruptcy or reorganization of ML or otherwise, all as though such
payment had not been made.
 
ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML covenants that this guarantee will not be discharged except
by complete payment of the amounts payable under the Confirmation. This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.
 
ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
 
ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.
 
This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation.
 
This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.
 

--------------------------------------------------------------------------------


 
Execution Copy
 
IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.
 
 
MERRILL LYNCH & CO., INC.


 
By:_________________________
Name:
Title:
Date:



--------------------------------------------------------------------------------

